Per Curiam. Appellant German Marroquin, through his attorney, Craig Lambert, has filed a motion for rule on the clerk. Mr. Lambert admits responsibility for failing to timely file the record in this case.  We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) {per curiam). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.